Name: Council Regulation (EEC) No 3185/91 of 22 October 1991 adopting measures for the import of fruit and vegetables from certain countries affected by cholera
 Type: Regulation
 Subject Matter: America;  tariff policy;  health;  plant product
 Date Published: nan

 1 . 11 . 91 Official Journal of the European Communities No L 303/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3185/91 of 22 October 1991 adopting measures for the import of fruit and vegetables from certain countries affected by cholera THE COUNCIL OF THE EUROPEAN COMMUNITIES, the treatment they are given or the length of time spent in transport present no risk of contamination ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas, further, these requirements should not be made applicable to consignments of fruit and vegetables covered by suitable guarantees from the official authorities of the exporting third country ; whereas it is necessary therefore to specify the recognized health authorities of the third countries in question ; Having regard to the proposal from the Commission, Whereas the incidence of cholera is rapdily increasing in certain parts of South America ; whereas this disease is a serious threat to public health and the cholera vibrio can, inter alia, contaminate fruit and vegetables ; Whereas Member States must be able to require presenta ­ tion of health certificates made out by the authorities of the exporting third country ; whereas the requirements pertaining to the drawing up and issuing of certificates must be specified ; Whereas Community experts have visited the regions in question to look at the situation and decide what safe ­ guards are required to prevent any risk of introduction of the disease into the Community ; Whereas experts from the Member States and from the Commission should make checks to see whether the health safeguards offered by the third countries concerned are applied effectively ; Whereas the aforementioned safeguards will apply without prejudice to normal requirements pertaining to imports from the third countries in question ; Whereas their findings indicate that Community measures are required ; whereas national measures have been adopted in a number of Member States on imports of fruit and vegetables from certain South American third countries ; whereas it is incumbent upon the Council therefore to adopt common rules which will protect the health of consumers, maintain market unity without unduly affecting trade between the third countries and the Community and prevent deflection of trade ; Whereas documentary or identification checks, as appro ­ priate in each case, must be carried out on products intended for import when they first arrive in the Commu ­ nity ; whereas such a check is required in order to guarantee free circulation within the Community ; whereas sample checks may also be made in the Member State of consumption to ensure the absence of cholera vibrio ; Whereas requirements to be met for imports of fruit and vegetables originating in, or consigned from, regions affected by cholera should be specified ; whereas the list of these regions should therefore be determined and provision should be made for the origin or place of consignment of the products to be mentioned on the accompanying document ; Whereas a simplified procedure should be set up that will permit continual rapid updating of Community rules in line with changes in the epidemiological situation as regards cholera ; whereas, to this end, a Commission ad hoc committee should be set up ; Whereas these requirements should not be made appli ­ cable to products which, because of their characteristics, No L 303/2 Official Journal of the European Communities 1 . 11 . 91 Whereas bananas should be excluded from the scope of this Regulation since the ripening processes which these products undergo cancels out all risk of the cholera vibrio being introduced into the Community, 4. The products originating in, or consigned from, certain third countries appearing in Annex V must comply with the additional conditions specified therein. HAS ADOPTED THIS REGULATION : Article 3 Checks may be made on the spot by experts from the Member States or the Commission to see whether the health protection and control guarantees offered by third countries are applied effectively. Article 4 When products indicated in Article 1 enter the territory of the Community, the competent authorities of the Member State concerned shall, as appropriate, check  that the certificate referred to in Article 2 (2) meets the requirements set out in Annex III,  the identity of products exempt from certification pursuant to Article 2 (3). Article 1 This Regulation sets rules applying to imports of :  fruit and vegetables covered by Regulation (EEC) No 1035/72 ('), as last amended by Regulation (EEC) No 1623/91 (2), and Regulation (EEC) No 827/68 (3), as last amended by Regulation (EEC) No 789/89 (4),  processed fruit and vegetable products covered by Regulation (EEC) No 426/86 Q, as last amended by Regulation (EEC) No 1943/91 {%  other fruit and vegetables falling within Chapters 7, 8 and 20 of the combined nomenclature and not covered by the abovementioned Regulations, with the exception of bananas, originating in, or consigned from, the countries listed in Annex I which are affected by a cholera epidemic caused by the cholera vibrio of the 01 El Tor biotype, Inaba serotype. Article 5 Member States in which products are to be consumed may carry out sample examinations on products indicated in Article 1 . If cholera vibrio is found by the competent authorities, they shall immediately inform the Commis ­ sion and the other Member States thereof, irrespective of what is to be done with the contaminated consignment. Article 2 1 . Products as indicated in Article 1 must be accompa ­ nied by a certificate showing the administrative unit of origin or consignment. 2. Products originating in, or consigned from, adminis ­ trative units referred to in Annex I shall be admitted for import only if they are accompanied by an official certifi ­ cate issued by the health authority specified in Annex II and giving the entries provided for in Annex III. 3. No certificate shall be required for products covered by Annex IV if they fulfil the conditions specified therein and providing an accompanying document specifies :  the date of embarkation of the products, and  as appropriate, one of the treatments referred to in Annex IV, Part A.1 or Part B.l , 2 or 3. Article 6 1 . The Commission shall be assisted by a committee composed of representatives of the Member States and chaired by a representative of the Commission . 2. Detailed rules for application of this Regulation and any changes to the Annexes shall be adopted in accord ­ ance with the procedure laid down in paragraph 3. 3. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be deli ­ vered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 150, 15. 6. 1991 , p. 8 . (3) OJ No L 151 , 30. 6. 1968, p. 16. O OJ No L 85, 30. 3. 1989, p. 3 . 0 OJ No L 49, 27. 2. 1986, p. 1 . ( «) OJ No L 175, 4. 7. 1991 , p. 1 . 1 . 11 . 91 Official Journal of the European Communities No L 303/3 If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. Article 7 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. It shall expire two years after its entry into force . However, six months before this Regulation expires, the Commission shall present to the Council a report on the situation of the cholera epidemic with a view to deciding whether this Regulation should be extended should this prove necessary. If, on the expiry of a period of one month from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 October 1991 . For the Council The President P. BUKMAN No L 303/4 Official Journal of the European Communities 1 . 11 . 91 ANNEX I Affected areas Country Administrative units affected Colombia Departments of Amazonas, Antioquia, Caldas, Cauca, ChocÃ ³, CÃ ³rdoba, Cundina ­ marca, Huila, Meta, Narino, Guaviare, Santa FÃ © de Bogota, Santander, Tolima and Valle del Cauca. Ecuador The provinces of Azuay, BolÃ ­var, CaÃ ±ar, Carchi, Chimborazo, Cotopaxi, El Oro, Esmeraldas, GalÃ ¡pagos, Guayas, Imbabura, Loja, Los Rios, ManabÃ ­, Pastaza, Pichincha, Sucumbios, Tungurahua and Zamora-Chinchipe. Peru All provinces . ANNEX II Recognized certifying health authorities Country Name of recognized health authority Colombia 1 . Institute Nacional de la Salud (INS), Bogota. 2. Servicio Seccional de Salud (SSS) of the Departments mentioned in Annex I. Ecuador Instituto Nacional de Higiene y Medicina tropical (INHMT) 'Leopoldo Izqueta Perez', Guayaquil. Peru 1 . Centro de Certificaciones Pesqueras (Cerper), El Callao. 2. Ministerio de Salud, Lima. ANNEX III Entries to be made on official certificates issued by recognized health authorities  Name of recognized health authority and, if appropriate, of the delegated authority or authorities,  Place of issue, number and date,  Description of consignment and type of treatment,  Name and address of establishment,  Attestation that the establishment meets the health conditions required to ensure proper standards of hygiene in handling operations and in particular that the establishment employs a system whereby the water used is treated with chlorine or uses some other equivalent process,  Attestation that the establishment is subjected to stringent inspection by officials of the recognized health authority and that all hygienic requirements for processing, presentation and packaging are complied with,  The health authority's stamp and the signature of the person or persons authorized to sign. 1 . 11 . 91 Official Journal of the European Communities No L 303/5 ANNEX IV A. List of products not subject to restrictions 1 . Dried vegetables, dried leguminous vegetables, nuts and dried fruit falling within CN codes 0712, 0713, 0802 and 0813 respectively, and any fruit and vegetable dried to an ^ value below 0,85. 2. All fruit and vegetables transported under normal conditions, including controlled temperature and moisture conditions, when the journey time is at least 21 days. B. List of products given a specific treatment and not subject to restriction 1 . Fruit and vegetables and juices or pulps of these in hermetically sealed tins, jars and bottles heated for preservation to more than 70 ° C throughout after sealing. 2. Fruit and vegetables in tins, jars and bottles preserved in an acid medium of pH below 4,5. 3 . Frozen fruit and vegetables previously heat-treated to more than 70 °C throughout and packaged under proper hygienic conditions in the countries concerned. ANNEX V Special requirements referred to in Article 2 (4) Country of consignment Additional requirements Peru The certificate indicated in Article 2 (2) must be accompanied by an official numbered and dated attestation, issued by the Ministry of Health, that there is no cholera vibrio on the products making up the consignment.